PRESENT: Goodwyn, C.J., Powell, Kelsey, McCullough, and Chafin, JJ., and Russell and
Millette, S.JJ.

COXCOM, LLC, D/B/A COX
COMMUNICATIONS NORTHERN VIRGINIA
                                                             OPINION BY
v. Record No. 210568                               JUSTICE STEPHEN R. McCULLOUGH
                                                              July 14, 2022
FAIRFAX COUNTY, ET AL.


                   FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                              Grace Burke Carroll, Judge

       Coxcom, L.L.C. (“Cox”) seeks a refund of Business and Professional Occupational

License (“BPOL”) taxes it paid to Fairfax County. Cox argues that a federal statute, the Internet

Tax Freedom Act (“ITFA”), preempts the County’s collection of BPOL taxes for the sale of

internet access services. The circuit court disagreed, concluding that ITFA’s grandfather clause

permitted the County to impose the tax. For its part, the County assigns cross-error to several of

the court’s rulings. We conclude that ITFA applies and the grandfather clause does not apply.

Consequently, we reverse and remand for a determination of the refund due to Cox.

                                        BACKGROUND

       I.      CONGRESS ENACTS THE INTERNET TAX FREEDOM ACT TO FOSTER THE GROWTH OF
               THE INTERNET.

       In 1998, with a view to promoting the growth of the internet and internet commerce,

Congress enacted the Internet Tax Freedom Act. This statute places a moratorium on state and

local taxes on internet access services. Internet Tax Freedom Act, Pub. L. No. 105-277, §§ 1100

et seq., 112 Stat. 2681 (1998), codified at 47 U.S.C. § 151. ITFA initially contained a

grandfather clause, which has since been repealed. 1 This grandfather clause provided that



       1
         The Trade Facilitation and Trade Enforcement Act of 2015 set a June 30, 2020,
expiration date for the grandfather clause. ITFA § 1104(a)(2)(A) as amended by Pub. L. No.
preexisting taxes on internet access services were exempt from the moratorium if “generally

imposed and actually enforced prior to October 1, 1998.” ITFA § 1104(a)(1). A tax was

“generally imposed and actually enforced” if:

       (A) the tax was authorized by statute; and

       (B) either:

               (i) a provider of Internet access services had a reasonable
               opportunity to know, by virtue of a rule or other public proclamation
               made by the appropriate administrative agency of the State or
               political subdivision thereof, that such agency has interpreted and
               applied such tax to Internet access services; or

               (ii) a State or political subdivision thereof generally collected such
               tax on charges for Internet access.

Id. ITFA thus allowed a taxing authority two possibilities to grandfather an existing tax on

internet services: (1) a rule or other public proclamation by an appropriate agency providing that

the agency interprets and applies the tax to internet access services, or (2) a practice of generally

collecting the tax.

       II.     COX INVOKES THE INTERNET TAX FREEDOM ACT TO SEEK A REFUND OF A PORTION
               OF ITS BPOL TAXES.

       In 1994, the Board of Supervisors of Fairfax County adopted a BPOL ordinance,

currently Fairfax County Code § 4-7.2-22 (“ordinance”). This ordinance provides that

“[b]usiness service occupations” including, but not limited to, “[o]n[]line computer services,

computer time share services” would be subject to the BPOL tax. During this time, America

Online, Inc. (“AOL”), then one of the world’s largest internet service providers (“ISPs”), was

headquartered in the County. While AOL moved its headquarters out of the County in 1996, it




114-125 at § 922, 130 Stat. 281 (2016). The ITFA now prohibits all state and local taxes on
internet access.


                                                  2
continued to maintain office space in the County and provide internet access services to

customers residing in the County. AOL paid the BPOL tax at the rate established in the

ordinance for businesses that provided “on[]line computer services,” classifying its internet

access services revenue as “online service revenue.”

       Cox has provided, among other services, internet access services to customers in the

County since 2000. Cox paid its BPOL tax to the County based on gross receipts from internet

access services revenue between 2013 until 2016.

       In 2016, Cox filed a request for a BPOL tax refund with the County’s Department of Tax

Administration for the tax years of 2013, 2014, and 2015, asserting that ITFA preempts the

County from imposing the BPOL tax on internet access service revenues. Cox further asserted

that the Fairfax BPOL tax did not qualify for ITFA’s grandfather clause exemption because,

prior to October 1, 1998, the County did not give Cox a reasonable opportunity to know that the

tax had been applied to it under ITFA § 1104(a)(1)(B)(i), or generally collect the BPOL tax

under ITFA § 1104(a)(1)(B)(ii). The Department of Tax Administration determined that ITFA

did not apply to the BPOL tax because it was not a tax on internet access but rather a general tax

on a business’ entire gross receipts, “not identified to any particular [service or] good.” The

Department of Tax Administration further determined that, if ITFA did apply, the BPOL tax was

grandfathered under ITFA’s grandfather clause exemption as it was authorized by the County’s

ordinance and the County generally imposed and actually enforced the BPOL tax prior to

October 1, 1998. Cox then appealed to the Virginia Tax Commissioner.

       The Commissioner found that ITFA generally prohibited the imposition of the BPOL tax

on internet access services. The Commissioner concluded that the case turned on whether the

grandfather clause applied and he declined to opine on that question. Both Cox and the County




                                                 3
appealed the Commissioner’s decision to the circuit court. The circuit court consolidated the

appeals.

       The parties filed cross-motions for partial summary judgment. Cox asserted in its motion

for partial summary judgment that the BPOL tax was a tax on internet access services and

therefore preempted by ITFA unless grandfathered. 2 Cox further asserted that the County had

the burden of proving at trial that the BPOL tax qualified for the grandfather clause exemption as

the County was the party seeking the grandfather clause’s protection. The County responded in

its motion that the ITFA did not apply to the BPOL tax because the tax was not a tax on internet

access services under ITFA, but was instead a general tax measured by gross receipts. It argued

that determining who had the burden of proving whether the BPOL tax was grandfathered should

not be resolved at the summary judgment stage.

       The circuit court granted Cox’s motion for partial summary judgment and denied the

County’s motion for partial summary judgment. The circuit court held that the BPOL tax was a

tax on internet access and was preempted because ITFA was broadly drafted to prohibit taxes on

internet access in most forms, including ones based on gross receipts. It further held that because

the BPOL tax violated ITFA’s moratorium on taxes on internet access, the County would bear

the burden of proving at trial whether the BPOL tax qualified for the grandfather clause

exemption. The court entered an order memorializing the letter opinion, reserving for decision

the question of whether the BPOL tax was grandfathered. The parties stipulated that the “County

was authorized by statute prior to October 1, 1998 to impose its BPOL tax” under ITFA




       2
       Neither party raised the issue of whether the BPOL tax was grandfathered at the
summary judgment stage, reserving the issue for trial.


                                                 4
§ 1104(a)(1)(A). Thus, the narrow issue that remained was whether the BPOL tax met the

requirements of ITFA’s grandfather clause, ITFA § 1104(a)(1)(B).

       At trial, the County’s auditor testified that multiple ISPs that were providing internet

access services in the County prior to October 1, 1998, including Prodigy and Roadrunner, did

not pay the BPOL tax. However, she testified that the BPOL tax was only imposed on

companies that had a “definite place of business” in the County. The company’s own reporting

of its situs determined whether a company had a definite place of business in the County. When

asked if she knew whether Prodigy and Roadrunner had a situs in the County, she testified that

she believed they did not because they had not paid BPOL taxes.

       The circuit court concluded that the BPOL tax qualified for the grandfather clause

exemption. The court found that the ordinance the County adopted in 1994 constituted a rule or

public proclamation under ITFA § 1104(a)(1)(B)(i). The court reasoned that the ordinance’s

language providing for the application of the BPOL tax to “on[]line computer services, computer

time share services” gave ISPs a reasonable opportunity to know that the BPOL tax applied to

them. The court noted that AOL paid the BPOL tax during this time. However, the court found

the County failed to prove it generally collected the BPOL tax prior to October 1, 1998, as

required by ITFA § 1104(a)(1)(B)(ii), because it only provided AOL as an example of an ISP

paying the BPOL tax. The evidence demonstrated other ISPs, such as Roadrunner and Prodigy,

did not pay the BPOL tax for undetermined reasons. The circuit court held the County did not

need to meet both ITFA § 1104(a)(1)(B)(i) and ITFA § 1104(a)(1)(B)(ii) to be grandfathered.

Cox appeals from this decision and the County assigns cross error to several of the circuit court’s

rulings.




                                                 5
                                              ANALYSIS

          I.     A BPOL TAX THAT COLLECTS A TAX FROM SALES OF INTERNET ACCESS SERVICES IS
                 COVERED BY ITFA.

          The circuit court concluded that ITFA applies to the County’s collection of BPOL taxes

from Cox. The County assigns cross-error to this holding. Citing Short Bros. (USA), Inc. v.

Arlington Cnty., 244 Va. 520, 523 (1992), the County argues that the BPOL tax does not tax

internet access services. Instead, it is a tax on business activity as measured by gross receipts.

This issue is one of statutory construction, and we therefore review the circuit court’s conclusion

de novo on appeal. Miller & Rhoads Bldg., L.L.C. v. City of Richmond, 292 Va. 537, 541

(2016).

          In this instance, the tax moratorium is imposed by a federal statute, and therefore,

definitions in the federal statute, rather than state case law, are controlling. ITFA imposes a

moratorium on any “tax on Internet access.” ITFA § 1101(A)(1). ITFA broadly defines “tax” as

“any charge imposed by any governmental entity for the purpose of generating revenues for

governmental purposes.” ITFA § 1105(8)(A). In addition, the statute provides that “[t]he term

‘tax on Internet access’ means a tax on Internet access, regardless of whether such tax is imposed

on a provider of Internet access or a buyer of Internet access and regardless of the terminology

used to describe the tax.” ITFA § 1105(10)(A). Finally, ITFA contains a number of exceptions

concerning what constitutes a tax on the internet, but none of those exceptions cover a tax like

the BPOL tax at issue here. See, e.g., ITFA §§ 1105(8)(B), 1105(10)(C). Given the broad

definition contained in the federal statute, and the lack of an exception that would apply to the

BPOL tax, we hold that the circuit court correctly found that ITFA applies to the County’s BPOL

tax.




                                                   6
       II.     THE GRANDFATHER CLAUSE DOES NOT RESCUE THE COUNTY’S IMPOSITION OF A
               TAX ON INTERNET ACCESS SERVICES.

       A.      The County’s BPOL Tax does not satisfy the requirement of a rule or public
               proclamation that an appropriate administrative agency has interpreted and
               applied the BPOL Tax to internet access services.

       ITFA’S grandfather clause allows a tax on internet access services if the tax was

authorized by statute – the parties stipulated that it was, based on Code § 58.1-3702 – and

               a provider of Internet access services had a reasonable opportunity
               to know, by virtue of a rule or other public proclamation made by
               the appropriate administrative agency of the State or political
               subdivision thereof, that such agency has interpreted and applied
               such tax to Internet access services . . . .

ITFA § 1104(a)(1)(B)(i).

       The County imposed a BPOL tax on “[b]usiness service occupations” including, but not

limited to, “[o]n[]line computer services, computer time share services.” Fairfax County Code

§ 4-7.2-22. “On[]line computer services” can but does not necessarily apply to internet access

services. Online computer services could mean internet-based sales, distance education,

computer support, customer support, and so on. The County’s auditor testified that the phrase

“[o]n[]line computer services” could apply to different types of services. Under ITFA

§ 1104(a)(1)(B)(i), the “appropriate administrative agency of” Fairfax County was required to

issue a “rule or other public proclamation” stating that it had “interpreted and applied its [BPOL]

tax to Internet access services.” The County argues that it satisfied this requirement by

publishing the ordinance itself. We disagree with the County.

       First, the County and the Board of Supervisors of Fairfax County are not an

“administrative agency” of Fairfax County. The Board of Supervisors is the governing body of

the County. Code § 15.2-604; see also Code § 15.2-602 (“The powers of the county as a body

politic and corporate shall be vested in the board of supervisors.”). The Board of Supervisors



                                                 7
and the County generally do not administer the County’s taxes. An “administrative agency” is

“[a]n official body, esp. within the government, with the authority to implement and administer

particular legislation.” BLACK’S LAW DICTIONARY 77 (11th ed. 2019). Under the County Code,

an “agency” means “all offices, departments, institutions, boards, commissions, and corporations

of the County government . . . .” Fairfax County Code § 1-1-2(a)(1). The County’s Department

of Tax Administration is the administrative agency tasked with construing and implementing the

BPOL tax. Fairfax County Code §§ 4-7.2-3(A), 4-7.2-5, 4-7.2-6(c), 4-7.2-9, 4-7.2-10, 4-7.2-12.

       Second, the publication of the ordinance itself does not satisfy the requirement that the

County agency responsible for the interpretation and collection of taxes has interpreted and will

apply the BPOL tax to internet access services. There is a difference between publishing an

ordinance and a proclamation clarifying the meaning of the ordinance. In City of Eugene v.

Comcast of Or. II, Inc., 333 P.3d 1051, 1067 (Ore. Ct. App. 2014), the Court rejected a similar

argument, reasoning that

               It is not enough that the language of its ordinance, or even its rules,
               might be broad enough to encompass Internet access services.
               Rather, under the ITFA, a “rule or public proclamation” must give
               the provider of Internet access a reasonable opportunity to know that
               the “agency has interpreted and applied such tax to Internet access
               services.” ITFA § 110[4(a)(1)(B)(1)] (emphasis added). The city
               cannot point to any public proclamation that, as of October 1, 1998,
               provided notice that the city “interpreted and applied” its tax to
               Internet access services.

       “When a [tax] statute, as written, is clear on its face, this Court will look no further than

the plain meaning of the statute’s words.” Department of Taxation v. Delta Air Lines, Inc., 257

Va. 419, 426 (1999). ITFA requires an “agency” to issue a public proclamation that it “has

interpreted and applied such tax to Internet access services.” ITFA § 1104(a)(1)(B)(i). The




                                                 8
Fairfax County BPOL does not satisfy these requirements. Therefore, this option to grandfather

in the County’s BPOL tax on internet access services is not applicable.

       B.      Applying the standard of review, we uphold the circuit court’s determination that
               the County failed to establish that it “generally imposed and actually enforced” its
               BPOL tax on internet access services.

       ITFA’S grandfather clause provided a second avenue for a taxing authority to collect

taxes on internet access services: when a tax was “generally imposed and actually enforced” and

“a State or political subdivision thereof generally collected such tax on charges for Internet

access.” ITFA § 1104(a)(1)(B)(ii).

       1.      The County, which sought to avail itself of the grandfather clause, bore the
               burden of proving its applicability.

       The circuit court concluded that the County was required to shoulder the burden of

proving that the grandfather clause applied. The County assigns cross-error to this ruling,

arguing that Cox should be the party responsible for bearing the burden of proof. It contends that

a party challenging a tax assessment must bear the burden of proving the tax was erroneously

assessed. While the County is correct as a general proposition, this case involves a United States

law that broadly prohibits taxing internet access. ITFA § 1101(A)(1). The County seeks to

shelter a portion of its BPOL tax revenues from this broad prohibition by invoking the

grandfather clause. A party seeking to avail itself of a grandfather clause bears the burden of

proving that it falls within that clause. See Frank Shop, Inc., v. Crown Cent. Petroleum Corp.,

261 Va. 169, 173-74 (2001). We conclude that the circuit court correctly imposed the burden on

the County of establishing that it fell within the parameters of the grandfather clause.

       2.      The evidence failed to establish that the County generally imposed and actually
               enforced its BPOL tax on internet service providers.




                                                 9
       ITFA authorized taxing authorities to maintain a tax on internet access provided that they

“generally imposed and actually enforced as of November 1, 2003” and “a State or political

subdivision thereof generally collected such tax on charges for Internet access.” ITFA

§ 1104(a)(1)(B)(ii). The circuit court held that the County failed to meet its burden of

establishing that it generally collected its BPOL tax on internet service providers. The County

assigns cross-error to this finding, arguing that the evidence it presented established that it

generally imposed and actually enforced its BPOL tax on internet access services. As noted

above, the County was required to bear the burden of proving that it could avail itself of the

grandfather clause.

       “On appeal, we view the evidence and all reasonable inferences arising therefrom in the

light most favorable to the prevailing party at trial.” Western Refining Yorktown, Inc. v. County

of York, 292 Va. 804, 815 (2016). In a bench trial such as this, the trial court determines the

credibility of the witnesses’ testimony and the weight of the evidence. Id.

       The evidence established that multiple companies provided internet access services to

customers in the County prior to October 1, 1998. According to the County’s evidence, a single

entity, AOL, paid the BPOL tax on internet access services revenue during that time. Other

internet service providers, such as Prodigy and Roadrunner, were not paying the BPOL tax. The

County’s auditor testified that Prodigy and Roadrunner were not paying the BPOL tax because

the BPOL tax was only imposed on businesses with a “definite place of business” in the County.

However, when asked if she knew whether ISPs Prodigy and Roadrunner had a situs in the

County, she responded in circular fashion that she believed they did not have a situs in the

County on the basis that they had not paid BPOL taxes. She also was not sure if other companies

provided internet access services during the relevant time period, but assumed that if they did not




                                                  10
pay BPOL taxes it was either because they did not provide such services or have a situs in the

County. The County’s auditor was not sure what canvassing activities the County may have

engaged in at the relevant time to determine what ISPs were situated in the County. The circuit

court could sensibly conclude on this paucity of evidence that the County failed to meet its

burden of proving that the County generally collected the BPOL tax prior to October 1, 1998.

                                         CONCLUSION

       For the foregoing reasons, we will reverse the judgment of the circuit court and remand

the case for a determination of the refund due to Cox.

                                                                         Reversed and remanded.




                                                11